ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on July 27, 2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1-4, 6-14, and 16-20 have been considered but they are not persuasive.
	Regarding claim 1, applicant argues that the claim is amended, and requests reconsideration and withdrawal of the rejections under 35 U.S.C. 112(b).
Examiner respectfully disagrees with the withdrawal of the rejections of claim 1 under 35 U.S.C. 112(b). Examiner notes that claim 1 (lines 24-33) recites: 
“wherein transmitting, in the RACH resource in the slot, the RACH preamble with the first format or the RACH preamble with the second format based on the preamble format information indicating the combination of the first format and the second format comprises: 
transmitting the RACH preamble with the first format based on the RACH resource being not a last RACH resource among RACH resources of the slot in the time domain; and 
transmitting the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot in the time domain.“
Examiner notes the use of alternative language “transmitting, … , the RACH preamble with the first format or the RACH preamble with the second format” (lines 24-26). Further, examiner notes that, when the RACH preamble with the first format is transmitted, according to the first alternative, limitation “transmitting the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot in the time domain” (lines 32-33) is in contradiction with limitation “transmitting, … , the RACH preamble with the first format or the RACH preamble with the second format” (lines 24-26). Thus, one of ordinary skill in the art 
For purposes of examination, the examiner’s interpretation would be “wherein transmitting, in the RACH resource in the slot, the RACH preamble with the first format based on the preamble format information indicating the combination of the first format and the second format comprises: transmitting the RACH preamble with the first format based on the RACH resource being not a last RACH resource among RACH resources of the slot in the time domain.”
Regarding claims 2-4, 6-14, and 16-20, they would be rejected under 35 U.S.C. 112(b) for similar reasons.
3. 	Applicant's arguments regarding rejection of claims 1-4, 6-14, and 16-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because the applied references Park ‘466 (US 2018/0220466), Um ‘342 (US 2013/0315342), and 3GPP ‘830 (NTT DOCOMO, INC., "NR PRACH design," Rl-1702830, 3GPP TSG RAN WG 1 Meeting #88, Athens, Greece, dated February 13-17, 2017) do not disclose “wherein transmitting, in the RACH resource in the slot, the RACH preamble with the first format or the RACH preamble with the second format based on the preamble format information indicating the combination of the first format and the second format comprises: 
transmitting the RACH preamble with the first format based on the RACH resource being not a last RACH resource among RACH resources of the slot in the time domain; and 
transmitting the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot in the time domain” (See Remarks, page 11, para 3-4). 
Applicant argues that 3GPP ‘830 does not disclose both feature (A) a user equipment transmitting a RACH preamble with the first format based on the RACH resource being not a last RACH resource among RACH resources of the slot, and feature (B) the user equipment transmitting the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot (See Remarks, page 11, para 3-4). Further, applicant argues that feature (A) and feature (B) are described in claim 1 (See Remarks, page 11, para 3-4).
Examiner respectfully disagrees. Examiner notes that claim 1, as amended, would be rejected under 35 U.S.C. 112(b). Examiner further notes that the limitation “wherein transmitting, in the RACH resource in the slot, the RACH preamble with the first format or the RACH preamble with the second format based on the preamble format information indicating the combination of the first format and the second format comprises: transmitting the RACH preamble with the first format based on the RACH resource being not a last RACH resource among RACH resources of the slot in the time domain; and transmitting the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot in the time domain” would be interpreted, for purposes of examination, as “wherein transmitting, in the RACH resource in the slot, the RACH preamble with the first format based on the preamble format information indicating the combination of the first format and the second format comprises: transmitting the RACH preamble with the first format based on the RACH resource being not a last RACH resource among RACH resources of the slot in the time domain.” I.e., the limitation would be interpreted to include only feature (A) transmitting a RACH preamble with the first format based on the RACH resource being not a last RACH resource among RACH resources of the slot.
B. § 103 rejection of claims 11 and 19-20
Regarding claims 11 and 19-20, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 11 and 19-20.
C. § 103 rejection of claims 2-4, 6-10, 12-14, and 16-18
Regarding claims 2-4, 6-10, 12-14, and 16-18, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 11, and 19-20. Relevant limitations claimed in amended claims 1, 11, and 19-20 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-4, 6-10, 12-14, and 16-18.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474